Citation Nr: 0333838	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-16 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for alopecia/skin 
disorder.  

2.  Entitlement to service connection for residuals of a 
partial hysterectomy.  

3.  Entitlement to a compensable disability rating for 
residuals of excision of a left breast mass.   

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability, including post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1977 to April 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for 
alopecia/skin disorder, entitlement to service connection for 
residuals of a partial hysterectomy, and entitlement to a 
compensable disability rating for residuals of excision of a 
left breast mass, will be the subject of a remand at the end 
of this decision and will not be other wise discussed herein.  


FINDINGS OF FACT

1.  In December 1997, the Board denied the veteran's claim 
for service connection for an acquired psychiatric disorder, 
claimed as either major depression with psychotic features, 
or as post-traumatic stress disorder (PTSD).  

2.  Evidence of record at the time of the December 1997 Board 
decision included:  service medical records, post service 
medical records of the veteran, made as a military dependent 
and VA examination reports.  

3.  The Board found that there was no evidence of PTSD or any 
other type of psychiatric disorder in service.  

4.  The Board found that there was no evidence of a current 
diagnosis of PTSD.  

5.  The Board found that an acquired psychiatric disorder was 
not shown until more than 10 years after discharge from 
active duty.  

6.  The Board found that there was no medical evidence of 
record that established any current psychiatric disability as 
being related to service.  

7.  Since the Board's December 1997 decision, the veteran was 
contacted by telephone in June 2001, and a VA claims examiner 
explained compensation and pension in great detail.  The 
claims examiner told her that she would need to submit new 
and material evidence in relation to her claim for service 
connection for PTSD.  

8.  Since the Board's December 1997 decision, VA has not 
received competent evidence of a current diagnosis of PTSD, 
of an acquired psychiatric disability during service, of a 
psychosis being manifested within the first post service 
year, or of a connection between a current psychiatric 
disability and disease or injury, incurred or aggravated, 
during service.  

9.  Evidence received since the December 1997 Board decision 
is cumulative.  

10.  New and material evidence relevant to the claim for 
service connection for an acquired psychiatric disability, 
including PTSD, has not been received.  


CONCLUSION OF LAW

The December 1997 Board decision, which denied service 
connection for an acquired psychiatric disorder, claimed as 
either major depression with psychotic features, or as PTSD, 
is final.  Evidence received since the Board's 1997 decision 
is not new and material and the veteran's claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the first determination any 
adjudicative body must make, is whether it has jurisdiction 
of the matter before it.  Since there was a previous, final 
decision by the Board, the Board must first decide if the 
claim can be reopened.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2003).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim will be reopened 
and the former disposition reviewed.  38 U.S.C.A. § 5108 
(West 2002).  

In February 2000, the veteran wrote requesting that her claim 
be reopened.  For claims filed before August 29, 2001, new 
and material evidence means evidence not previously submitted 
to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

To determine if new and material evidence has been presented, 
we must review the previous final decision.  The evidence of 
record at the time of the December 1997 Board decision 
included: service medical records, post service medical 
records of the veteran, made as a military dependent and VA 
examination reports.  On the basis of this evidence, the 
Board found that there was no evidence of PTSD or any other 
type of psychiatric disorder in service; that there was no 
evidence of a current diagnosis of PTSD; that an acquired 
psychiatric disorder was not shown until more than 10 years 
after discharge from active duty; and that there was no 
medical evidence of record that established any current 
psychiatric disability as being related to service.  

Following the Board's final decision of 1997, in February 
2000, the veteran requested that her claim be reopened.  In 
March 2001, the veteran submitted evidence which she 
indicated was new and material evidence to support her claim.  
This evidence consisted of VA clinical records relating to 
her hair loss complaints.  There were no psychiatric 
complaints, findings or diagnoses.  

On several occasions, including in June 2001, December 2001, 
April 2002, and August 2002, the veteran made statements to 
the effect that the evidence of record supports an award of 
compensation.  These statements are cumulative of statements 
made in conjunction with her previous claim.  They are not 
new and material evidence as defined by the regulation.  

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

A report of contact, dated in June 2001, shows that the 
veteran was contacted by telephone by a VA claims examiner.  
The claims examiner discussed compensation in detail and told 
the veteran what she had to submit by way of new and material 
evidence to reopen her claim.  This verbal discussion 
complied with the VCAA requirement that an appellant be told 
what she must submit to support her claim.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183, 187, 188 (2002).  

Later, in a statement dated in August 2002, the veteran 
reported that there was no more medical evidence.  The 
Board's search of the file does not disclose any medical 
evidence, on the psychiatric issue, since the Board's 
previous decision.  There is simply nothing which could be 
considered new and material evidence.  Since there is nothing 
which could be considered new and material evidence, the 
Board cannot reopen the psychiatric claim.  The petition to 
reopen the claim must be denied.  


ORDER

The petition to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder claimed as 
either major depression with psychotic features, or as PTSD, 
is denied.  


REMAND

VCAA requires that medical examinations and opinions should 
be obtained by VA when needed.  38 U.S.C.A. § 5103A(d) (West 
2002).  In this case, the veteran has service medical records 
reflecting complaints of hair loss.  A medical opinion is 
needed as to whether the current hair loss is connected to 
that noted in service, and whether the hair loss is 
congenital or developmental in nature or whether it is a 
disability due to disease or injury.  Similarly, an 
examination and opinion would be helpful on the hysterectomy 
residuals claim as would a current examination which provides 
findings regarding the residuals of excision of a left breast 
mass. 

A VCAA notice letter, dated in June 2001, only addressed 
service connection, and not the increased rating claim.  It 
gave the veteran 60 days to respond.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify letter is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response. 

Accordingly, the issues of entitlement to service connection 
for alopecia/skin disorder, entitlement to service connection 
for residuals of a partial hysterectomy, and entitlement to a 
compensable disability rating for residuals of excision of a 
left breast mass are REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Disabled Am. Veterans v. Secretary of 
Veterans Affairs  and Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent. 

2.  The veteran should be scheduled for 
an examination to evaluate the nature and 
severity of the residuals of excision of 
a left breast mass.  The claims folder 
should be made available to the examiner 
for review.  All indicated tests and 
studies should be done.  The examiner 
should report whether the excision scar 
is tender and whether there is any 
impairment of function of the breasts and 
skin.  If there is an impairment of 
function, he should describe it.  If the 
is no impairment of function, he should 
so state.  

3.  The veteran should be scheduled for a 
VA skin examination.  The claims folder 
should be made available to the examiner 
for review.  All indicated tests and 
studies should be done.  The examiner 
should describe the veteran's hair loss 
in detail and provide a diagnosis for any 
underlying pathology.  The examiner 
should express an opinion as to whether 
it is as likely as not that any current 
hair loss is related to the hair loss 
complaints in service.  The examiner 
should also express an opinion as to 
whether the veteran's hair loss is a 
congenital or developmental condition; or 
whether it is a disability due to disease 
or injury.  

4.  The veteran should be scheduled for a 
VA gynecological examination.  The claims 
folder should be made available to the 
examiner for review.  All indicated tests 
and studies should be done.  The examiner 
should express an opinion as to whether 
it is as likely as not that any current 
partial hysterectomy residuals are 
related to disease or injury during 
active service.  

5.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the statement of the 
case.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



